          Case 1:20-cv-01267-LGS Document 27 Filed 04/08/20 Page 1 of 1




Mathew Hoffman
Direct Dial: 212.885.8861
                                                                                    ATTORNEYS AT LAW
mhoffman@bartonesq.com                                                              _________________

                                                                                    711 Third Avenue
                                                                                    14th Floor
                                                                                    New York, NY 10017
                                                April 8, 2020
                                                                                    (212) 687.6262 Office
                                                                                    (212) 687.3667 Fax
                                                                                    ____________________
Hon. Lorna G. Schofield
Unites States District Court Judge                                                  bartonesq.com
Thurgood Marshall
United States Courthouse 40 Foley Square
New York, NY 10007


      Re: Maria Lanaras vs. Premium Ocean, LLC et al., Case No: 20 Civ. 01267
      (LGS)


Dear Judge Schofield:


        This firm represents the defendant Juliana Paparizou in the above action.
        On March 5, 2020, we wrote the Court seeking an adjournment on consent of the pretrial
conference scheduled for April 15 because I will be observing Passover (ECF 24). As of this
date, the Court has not ruled on our application.
        While we appreciate the dislocation in all our lives due to the present situation, as the
date grows closer, I wanted to request that the Court consider my application as I cannot, for
reasons of religious observance, attend the conference even by telephone.
        As, pursuant to a stipulation filed today, the majority of the defendants do not have their
answer due until April 23, 2020, I respectfully request the conference be held at least a week
after that date.
        We thank the Court for its consideration.


                                                            Respectfully submitted,

                            APPLICATION GRANTED

                            The ini2al conference set for April 16, 2020, at 10:30 A.M. is adjourned
cc: All counsel             to May 7, 2020, at 10:30 A.M. Pre-conference materials are due on
                            April 30, 2020.

                            Dated: April 9, 2020
                                   New York, New York
